DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

Election/Restrictions
Claims 1 and 15 are  allowable. Claims 3-5 and 17-18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species, as set forth in the Office action mailed on 5/20/2021, is hereby withdrawn and claims 3-5 and 17-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121  are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 8-14 directed to Group II non-elected without traverse.  Accordingly, claims 8-14 been cancelled.


Allowable Subject Matter
Claims 1-7 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show “wherein the first pipe is disposed to crisscross the second pipe, wherein a portion of the first pipe overlaps a portion of the second pipe between the first microchannel heat exchanger and the second microchannel heat exchanger” and “; a first partition configured to prevent the refrigerant received by the first inlet from flowing to the second tube; and a second partition configured to prevent the refrigerant directed through the first tube from flowing to the second outlet” and “a third partition configured to prevent the refrigerant received by the third inlet from flowing to the fourth tube; and a fourth partition configured to prevent the refrigerant directed through the third tube from flowing to the fourth outlet”. 
The closest prior art of record US 2006/0054312 Al, as previously cited, teaches an apparatus comprising: a first microchannel heat exchanger configured to receive a refrigerant, the first microchannel heat exchanger comprising: a first inlet configured to receive the refrigerant; a second inlet configured to receive the refrigerant; a first tube comprising first microchannels; a second tube comprising second microchannels; a first outlet, the refrigerant received by the first inlet is directed through the first microchannels of the first tube to the first outlet; a second outlet, the refrigerant received by the second inlet is directed through the second microchannels of the second tube to the second outlet; a first partition configured to prevent the 
Also, US 6116048 A teach crisscrossing tubes  however the configuration is different since there are no partitions. 
The prior art fails to neither anticipate nor render obvious the applicants’ invention.  Thus the applicants’ invention is novel and non-obvious in view of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218.  The examiner can normally be reached on 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/GORDON A JONES/Examiner, Art Unit 3763